*66
ORDER

PER CURIAM:
Appellant Barbara J. Tuck appeals denial of her petition for reinstatement of her driving privileges, which had been administratively revoked by the Director of Revenue under Section 577.041 as a result of her refusal to consent to analysis of her urine in connection with an arrest for driving while intoxicated. Finding that a published opinion would have no precedential value, we affirm by this summary order, but have furnished the parties with a memorandum setting forth our reasoning.
Judgment affirmed. Rule 84.16(b).